DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2 and 4-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to teach or suggest a lamp for an automobile comprised of, in part, a lens unit at which the first light emitted from the first light guide unit and the second light emitted from the second light guide unit arrive, wherein the lens unit comprises an upper region and a lower region, wherein the first light emitted from the first light guide unit arrives at the upper region of the lens unit through a straight optical path, and the second light emitted from the second light guide unit arrives at the lower region of the lens unit through a straight optical path. Claims 2 and 4-14 are allowed due to their dependency upon claim 1. 
Regarding claim 15, the prior art of record fails to teach or suggest an automobile comprised of, in part, a lens unit at which the first light emitted from the first light guide unit and the second light emitted from the second light guide unit arrive, wherein the lens unit comprises an upper region and a lower region, wherein the first light emitted from the first light guide unit arrives at the upper region of the lens unit through a straight optical path, and the second light emitted from the second light guide unit arrives at the lower region of the lens unit through a straight optical path. Claims 16 and 17 are allowed due to their dependency upon claim 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875